Opinion issued January 14, 2020




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-19-01002-CV
                            ———————————
                       IN RE QUADRY MILLS, Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Relator, Quadry Mills, has filed a petition for writ of mandamus asking this

Court to direct the trial court to vacate its September 24, 2019 order granting the

motion for new trial filed by Real Party in Interest Ashley Allessandria Holden.1



1
      The underlying case is In the Interest of W.M., a Minor, cause number 2019-42557,
      pending in the 507th District Court of Harris County, Texas, the Honorable Julia
      Maldonado presiding.
.
We deny the petition. All pending motions are dismissed as moot.




                            2
                                PER CURIAM

Panel consists of Justices Keyes, Goodman, and Countiss.




                                       3